Citation Nr: 1611524	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-50 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to April 9, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 9, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied a claim for an increased rating for PTSD in excess of 30 percent and denied a TDIU. The Veteran entered a notice of disagreement.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a February 2013 rating decision during the appeal, the RO increased the Veteran's PTSD disability rating from 30 percent to 70 percent disabling for the period from April 9, 2012, creating a "staged" rating.  Although the RO granted a higher disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable and has not otherwise limited the appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The February 2013 rating decision also granted a TDIU effective April 9, 2012.  The Board finds that this was only a partial grant of the benefits sought on appeal because the TDIU grant was not for the entire rating period; therefore, the Board will consider whether a TDIU is warranted for the rating period prior to April 9, 2012.  See AB, 6 Vet. App. at 38.  

The issue for an increased PTSD rating was remanded by the Board in November 2013 for further evidentiary development.  As the TDIU issue is inextricably intertwined with the PTSD rating issue, the TDIU issue is also remanded.  The appeal is REMANDED to the AOJ.  



REMAND

In November 2013, the Board remanded the issue of increased rating for PTSD, in pertinent part, for a VA examination to assist in determining the extent and severity of the PTSD.  A VBMS document dated January 10, 2014 notes that VA was unable to schedule the Veteran for a VA examination.  Specifically, it was indicated that a letter had been sent on December 2, 2013 and that a VA employee had left a message with the Veteran's wife.  The Veteran called back on December 4, 2013 to state that he had not filed for an increase and "refused to schedule an appointment until he spoke with his DAV rep."  The VA employee noted that the Veteran was again contacted on December 11, 2013, but the Veteran did not return the call.

In a following March 2014 statement, the Veteran indicated that he was willing to report to any examination pertaining to his appeal.  The Veteran explained that he had wanted to consult with his representative because he was unsure as to the purpose of the examination requested.  The Veteran stated that he was now informed that the VA examination was in connection with his current appeal at the Board.  In a separate March 2014 statement, the Veteran's representative also noted that the Veteran was willing to report to any examination and had not done so previously due to a "misunderstanding."  In light of the Veteran's statements, the Board finds that the Veteran should be afforded another opportunity to attend a VA examination in order to assist in determining the severity of the PTSD disability.  

Further, as a decision on the claim for an increased PTSD rating could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records and associate them with the record. 

2.  Schedule a VA PTSD examination to help determine the current frequency, severity, and duration of the PTSD.     The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  The examiner should address the social and occupational impairment associated with PTSD.  A rationale should be given for all opinions and conclusions rendered. 

3.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


